Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerson (US 2018/0371322) in view of Keefer (US 2013/0023707).
Regarding claims 1, 2 and 7, Ackerson discloses an improved syngas generating system comprising: 
a pyrolysis reactor having 
an inlet (20)  receiving input educt of organic matter; 
a primary reactor (26) with a conveyor (auger 36) moving input educt from an inlet (right side of Fig. 3) towards a first end to an outlet (left side of Fig. 3) towards a second end of the conveyor, said primary reactor heating the input educt to provide treated educt; and 
a return reactor (28) receiving at least some treated educt (via 64) from towards the second end of the primary reactor and directing and heating the treated educt to the inlet of the primary reactor to provide a stream with the input educt (see Fig. 3 which illustrates material being send to the inlet end of conveyor 26); 
removing at least some treated educt from the pyrolysis reactor as char; and 
a gas outlet (46), said gas outlet directing a gas/vapor mixture from the pyrolysis reactor; and 
a cracking reactor (144) having 
an inlet (46, see Fig. 6) receiving the gas/vapor mixture from the gas outlet of the pyrolysis reactor which is cracked to provide reaction products comprising syngas and recycled gas, and
a recirculation stream propellant selected from the group of syngas, steam, gaseous combustible agent and inert gas assisting in directing the recycled gas to mix with the gas/vapor mixture, and
an outlet (146) directing syngas from the cracking reactor.
Ackerson, however, does not explicitly disclose which is capable of mixing the gas/vapor mixture with a recycled gas which is produced in the cracker
Keefer, like Ackerson, also discloses a pyrolysis system (see abstract).
Keefer teaches modifying the produced pyrolysis gas (in pyrolyzer 4) by sending it to a cracker (7) to remove larger molecules and inhibit coking while also producing valuable products (such as methane, paragraph 50).  Keefer goes on to disclose the need for recycling a hydrogen containing stream (such as syn gas, which is produced in the reactor) to the cracker (paragraph 53).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the reformer of Ackerson with the pyrolysis gas hydrogasifier of Keefer in order to upgrade the pyrolysis gas to a number of valuable end products.  Such a modification also includes a structure to recycle synthesis gas to the hydrogasifier as this is necessary for the hydrogasification/hydrocracking reaction.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 4 and 5, Ackerson discloses that the angles of the reactors are not particularly important other than ensuring that the difference between the angle of the two reactors is such that the inlet of the outlet of the return reactor is higher in elevation that the inlet of the primary reactor (paragraphs 21, 25 and 26).  As such, arriving at an upward angled return reactor would have been an obvious modification to one of ordinary skill in the art at the time of the invention as it would allow for the outlet of the return reactor to be higher than the inlet of the primary reactor and would allow gravity to transfer the solid material.  
Regarding claim 6, Ackerson further disclsoes the conveyor of the primary reactor is an auger (paragraph 22), and a sieve selectively directs larger particles to the conveyor (see paragraph 14 which discloses screening the particles). 
Regarding claim 11, Ackerson further discloses a cooler (148), said cooler cooling syngas after leaving the outlet providing cooled syngas. 
Regarding claim 13, Ackerson further discloses at least some cooled syngas is provided to an internal combustion engine, or serving as raw material for a chemical process (such as a FT process, 152). 
Regarding limitations (such as italicized limitations above) recited in claims 1,2,6,7,11 and 13 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 14-17 and 20, Ackerson discloses an improved syngas generating system comprising: 
a pyrolysis reactor having 
an inlet (20)  receiving input educt of organic matter; 
a primary reactor (26) with a conveyor (auger 36) moving input educt from an inlet (right side of Fig. 3) towards a first end to an outlet (left side of Fig. 3) towards a second end of the conveyor, said primary reactor heating the input educt to provide treated educt; and 
a return reactor (28) receiving at least some treated educt (via 64) from towards the second end of the primary reactor and directing and heating the treated educt to the inlet of the primary reactor to provide a stream with the input educt (see Fig. 3 which illustrates material being send to the inlet end of conveyor 26); 
a char outlet (see paragraph 44 which discloses the removal of char from the reactor) removing at least some treated educt from the pyrolysis reactor as char; and 
a gas outlet (46), said gas outlet directing a gas/vapor mixture from the pyrolysis reactor; and 
a cracking reactor (144) having 
an inlet (46, see Fig. 6) receiving the gas/vapor mixture from the gas outlet of the pyrolysis reactor, cracking to form reaction products comprising syngas and recycled gas in the cracking reactor;
an outlet (146) directing at least some of the syngas from the cracking reactor; and 
a cooler (148), said cooler cooling the syngas to provide the cooled syngas. 
Ackerson, however, does not explicitly disclose combining the gas/vapor mixture with one of (a) recycled gas within a main reaction chamber and (b) cooled syngas derived from the reaction products

Keefer teaches modifying the produced pyrolysis gas (in pyrolyzer 4) by sending it to a cracker (7) to remove larger molecules and inhibit coking while also producing valuable products (such as methane, paragraph 50).  Keefer goes on to disclose the need for recycling a hydrogen containing stream (such as syn gas) to the cracker (paragraph 53).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the reformer of Ackerson with the pyrolysis gas hydrogasifier of Keefer in order to upgrade the pyrolysis gas to a number of valuable end products.  Such a modification also includes a structure to recycle synthesis gas to the hydrogasifier as this is necessary for the hydrogasification/hydrocracking reaction.
Regarding claim 18, Ackerson further discloses the cracking reactor receives at least one of oxygen and steam through an air injector (142). 
Regarding claims 3 and 12, Ackerson does not explicitly disclose a compressor or sending syngas to the cracking reactor.  However, as amending above in claims 1 and 14, modifying the system of Ackerson to include a hydrocracker and a recycle synthesis gas stream would require a compressor as a recycle stream need a compressor to achieve a higher pressure than that of the inlet to the hydrocracker.  Such a modification would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 19, Ackerson does not explicitly disclose sending synthase to an engine.  However, sending a combustible gas to an engine to produce power would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Furthermore, Keefer suggests this by indicating that produced combustible gases can be combusted for power generation (paragraph 4).
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Allowable Subject Matter
Claims 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests a cracking reactor which structured to take reaction products internally and recycle them, internally, to mix with the gas/vapor mixture.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. On page 2 of the remarks, Applicant argues that Akerson and Keefer do not teach “the recycled gas be obtained by cracking inside the reactor which can distinguish the carbon dioxide depleted stream of Keefer”.  The Office respectfully disagrees with this argument.  The presence of carbon dioxide, or the lack thereof, is not claimed.  Nor does such a feature structurally distinguish the claimed apparatus from the prior art.  As best understood, it appears as though Applicant is arguing that since Keefer recycles the syngas stream after it has been treated, that it no longer qualifies as a “recycled gas”.  The Office does not agree with this limited interpretation of “recycled gas”.  Keefer teaches a structure which is capable of recycling produced gas inside the cracker. 
Furthermore, at the end of the comments, Applicant argues that Keefer and Akerson do not operate the same way as amended claim 20.  The Office notes that operational limitations do not distinguish an apparatus claim over the prior art.  In addition, claim 20 merely discloses the inclusion of a variety of gasses that pass into the cracker along with the recycled gas.  Keefer teaches such a feature ejector 46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725